Title: To James Madison from Thomas Worthington, 30 January 1816
From: Worthington, Thomas
To: Madison, James


                    
                        
                            Sir,
                        
                        
                            Executive office of Ohio Chillicothe
                            Jany. 30. 1816.
                        
                    
                    In complying with the request of the General Assembly of Ohio, I have the ho⟨nor⟩ to transmit to you, a copy of resolutions passed by that body. Very respectfully
                    
                        T Worthington
                    
                